 1

 2

 3

 4

 5

 6

 7

 8
                     UNITED STATES DISTRICT COURT
 9                  CENTRAL DISTRICT OF CALIFORNIA
10                        SOUTHERN DIVISION

11

12   THOMAS HAROLD MacRAE, by CASE NO. SACV-14-00715-DOC(RNBx)
     and through his Successor in Interest,
13   Heather Watters; FRANCISCA JUDGMENT
14   DENNING, by and through her
     Successor in Interest Claudette
15   Denning;                 TOMASITA
16   HOFFMANN, by and through her
     Successor in Interest Gilda Molinar.
17

18              Plaintiffs,
     v.
19

20   HCR MANOR CARE SERVICES,
     LLC; MANOR CARE OF CITRUS
21   HEIGHTS CA, LLC; MANOR
22   CARE OF FOUNTAIN VALLEY
     CA, LLC; MANOR CARE OF
23   HEMET CA, LLC; and DOES 1
24   through 250, inclusive,
25              Defendants.
26

27

28

                                                              FINAL JUDGMENT
                                 -1-          CASE NO. SACV-14-00715-DOC(RNBX)
 1         Pursuant to the order granting final approval of class action settlement entered
 2   on March 30, 2020, it is hereby ORDERED, ADJUDGED, and DECREED as
 3   follows:
 4         1. The Class Action Settlement Agreement (the “Settlement” or “Settlement
 5              Agreement”), attached hereto as Exhibit 1, shall be incorporated into this
 6              Judgment as though all terms therein are set forth in full. The capitalized
 7              terms in this Judgment shall have the meaning set forth in the Settlement
 8              Agreement.
 9         2. Judgment is entered pursuant to the terms of the Settlement Agreement. All
10              Class Members who did not timely opt out of the Settlement are subject to
11              the terms of the Settlement Agreement.
12         3. Without affecting the finality of the Judgment, the Court shall retain
13              exclusive and continuing jurisdiction over the above-captioned action and
14              the parties, including all Class Members, for the purpose of supervising,
15              administering, enforcing, and interpreting the Settlement Agreement and
16              Final Approval Order.
17

18   IT IS SO ORDERED.
19

20   DATED: April 2, 2020                    _______________________________
21                                           HONORABLE DAVID O. CARTER
                                             UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28

                                                                                 FINAL JUDGMENT
                                              -1-                CASE NO. SACV-14-00715-DOC(RNBX)
